Mr. Justice Carnes delivered the opinion of the court. 2. Brokers, § 95*—when requested instruction that plaintiff had furnished buyer properly refused. In an action by a broker for commissions, a requested instruction including a holding that plaintiff had proved by the greater weight of evidence that he furnished the buyer, held properly refused, there being sufficient evidence to sustain a finding that a contract was not entered into. 3. Instructions, § 114*—when requested instruction properly refused as inapplicable to issues. In an action by a broker to recover commissions for the sale of real estate, a requested instruction that ' the measure of recovery was what the services were reasonably worth, held properly refused where no question of value of the services was in issue and it was uncontradicted that such services, if rendered, were worth more than plaintiff claimed. 4. Brokers, § 84*—what evidence inadmissible. In an action by a broker for commissions, evidence that the officers of the purchaser and the seller of the property were not on speaking terms, and that an officer of the purchaser never talked with the seller about the purchase before a slip of paper with the price of property marked thereon, which the broker had received from the seller and had given to one officer of the purchaser, was given by such officer to another officer of the purchaser, held inadmissible where it was not claimed that such latter officer had seen the owner before he got the slip of paper, and it appeared that he did in fact go to the owner and negotiate the sale of the property.